                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                   Southern Division


HE TAI LIU,                                      *

       Plaintiff,                                *
v.                                                           Case No.: GJH-19-840
                                                 *
KIRSTJEN NIELSEN, et al.,
                                                 *
       Defendants.
                                                 *
*      *       *      *       *       *      *       *       *      *       *       *        *

                          MEMORANDUM OPINION AND ORDER

       Plaintiff He Tai Liu (“Plaintiff”) filed this action against then-Secretary of Homeland

Security Kirstjen Nielsen and U.S. Attorney General William Barr (“Defendants”) on March 20,

2019, seeking to compel adjudication of two immigration petitions. ECF No. 1 at 4. Specifically,

Plaintiff sought an order from the Court directing Defendants to adjudicate his Form I-485

Application to Register Permanent Residence or Adjust Status, filed in early May 2017, and a

Form I-730 Refugee/Asylee Relative Petition that he filed on May 3, 2016 to seek asylum status

for his spouse, Xiao Ling Li. Id. at 4; ECF No. 1-1; ECF No. 1-2.

       On July 7, 2019, Defendants filed a Motion to Dismiss for Lack of Jurisdiction under

Federal Rule of Civil Procedure 12(b)(1). ECF No. 7. The motion explained that the petitions at

issue were adjudicated on June 21, 2019 and that the Complaint should therefore be dismissed as

moot. ECF No. 7-1 at 2, 4. Attached exhibits illustrate that Plaintiff and his spouse were

summoned to appointments at the United States Citizenship and Immigration Services’

Baltimore Field Office on June 17, 2019, ECF No. 7-2, and that their petitions were adjudicated

and approved on June 21, 2019, ECF No. 7-3.



                                                 1
        On December 23, 2019, the Clerk of the Court issued a letter to Plaintiff informing him

of Defendants’ pending motion to dismiss and providing 28 days to respond. ECF No. 8. That

period expired on January 20, 2020 without any response from Plaintiff.

        Article III of the U.S. Constitution “gives federal courts jurisdiction only over ‘[c]ases’

and ‘[c]ontroversies.’” Carter v. Fleming, 879 F.3d 132, 136 (4th Cir. 2018) (alterations in

original) (quoting U.S. Const. art. III, § 2, cl. 1). “To qualify as a case fit for federal-court

adjudication, an actual controversy must be extant at all stages of review, not merely at the time

the complaint is filed.” Id. at 137 (quoting Arizonans for Official English v. Arizona, 520 U.S.

43, 67 (1997)). “When circumstances change” after the suit is filed “so that the . . . court can no

longer serve the intended harm-preventing function or has no effective relief to offer, the

controversy is no longer live and must be dismissed as moot.” Friedman’s, Inc. v. Dunlap, 290

F.3d 191, 197 (4th Cir. 2002) (quoting County Motors v. Gen. Motors Corp., 278 F.3d 40, 43

(1st Cir. 2002)). “Generally speaking, one such circumstance mooting a claim arises when the

claimant receives the relief he or she sought to obtain through the claim.” Id. (citing Broughton

v. North Carolina, 717 F.2d 147, 149 (4th Cir. 1983) (per curiam)).

        The Court agrees with Defendants that this case is moot. Plaintiff’s complaint sought

solely to compel adjudication of his pending Form I-485 and Form I-730 and those petitions

have now been adjudicated and approved. ECF No. 7-3. Plaintiff has not responded to

Defendants’ motion indicating any ongoing injury that would sustain subject matter jurisdiction.

Accordingly, the Court will dismiss the case as moot.




                                                   2
       For the foregoing reasons, it is ORDERED by the United States District Court for the

District of Maryland that:

   1. Defendants’ Motion to Dismiss for Lack of Jurisdiction, ECF No. 7, is GRANTED;

   2. Plaintiff’s Complaint, ECF No. 1, is DISMISSED AS MOOT; and

   3. The Clerk shall close this case.



Date: January 24, 2020                                    __/s/________________________
                                                          GEORGE J. HAZEL
                                                          United States District Judge




                                              3
